Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

)
In the Case of: )
) Date: December 8, 2008

Cathy Statler, )
) Docket No. C-08-464
Petitioner, ) Decision No. CR1871

)

-v.- )

)

The Inspector General. )

_ __)

DECISION

The request for hearing of Petitioner, Cathy Statler, is dismissed pursuant to 42 C.F.R.
§ 1005.2(e)(1).

I. Background

The Inspector General for the U.S. Department of Health and Human Services (the I.G.)
notified Petitioner by letter dated November 30, 1999, that she was being excluded
permanently from participation in Medicare, Medicaid, and all federal health care
programs as defined in section 1128B(f) of the Social Security Act (Act) (42 U.S.C. §
1320a-7b(f)). The I.G. advised Petitioner that her exclusion was pursuant to section
1128(a)(1) of the Act (42 U.S.C. § 1320a-7(a)(1)) based upon her conviction in the
United States District Court for the District of Arizona, of a criminal offense related to
the delivery of an item or service under the Medicare program. The I.G. further advised
Petitioner that her exclusion was effective August 30, 1999. Petitioner’s Exhibit (P. Ex.)
4; 1.G. Exhibit (1.G. Ex.) 1.

On May 16, 2008, Petitioner submitted to the Civil Remedies Division (CRD) of the
Departmental Appeals Board (DAB), a motion to enjoin the I.G. from future exclusion,
request for hearing, and a memorandum of law in support of its motion. Petitioner’s
motion was treated as a request for hearing before an administrative law judge (ALJ) and
it was docketed and assigned to me for hearing and decision on May 22, 2008. On June

25, 2008, I convened a prehearing conference by telephone, the substance of which is

2

memorialized in my Order dated June 30, 2008. The IG. asserted during the prehearing
conference that I do not have jurisdiction and the parties agreed that resolution of any
jurisdictional question is appropriate prior to developing the case for hearing.
Accordingly, I established a briefing schedule for an I.G. motion to dismiss, Petitioner’s
response, and any reply or sur-reply.

On August 11, 2008, the I.G. filed a motion to dismiss the request for hearing on grounds
that the request for hearing is untimely and that the requested relief is not within my
authority to grant. The LG. filed LG. Exhibit 1 with its motion. On October 15, 2008,
Petitioner filed a motion for leave to file her response to the I.G. motion out-of-time and
that motion is granted. Petitioner filed with her motion for leave to file out-of-time her
response to the I.G. motion to dismiss with Petitioner’s Exhibits 1 through 4. The LG.
filed a reply to Petitioner’s response on October 29, 2008. On November 12, 2008,
Petitioner filed a motion for leave to file a sur-reply, which is granted, with its sur-reply
attached. No objections have been made to the offered exhibits and I.G. Exhibit | and
Petitioner’s Exhibits 1 through 4 are admitted.

II. Discussion
A. Findings of Fact

The following findings of fact are based upon the uncontested and undisputed assertions
of fact in the pleadings and the exhibits admitted. Citations may be found in the analysis
section of this decision if not included here.

1. The L.G. notified Petitioner by letter dated November 30, 1999, that she was being
permanently excluded from participation in Medicare, Medicaid, and all federal

ealth care programs pursuant to section 1128(a)(1) of the Act. P. Ex. 4; 1G. Ex.

1.

2. The November 30, 1999, I.G. notice advised Petitioner that she could request a
earing before an administrative law judge (ALJ), by submitting a written request
within 60 days of her receipt of the I.G. notice. P. Ex. 4, at 2; 1G. Ex. 1.

3. Petitioner received the I.G. notice of exclusion dated November 30, 1999, not
more than five days after the date of that notice.

4. Petitioner requested a hearing by ALJ by pleading dated May 16, 2008, which is
more than 60 days after her presumed receipt of the L.G. notice of exclusion.
B. Conclusions of Law

1. Pursuant to 42 C.F.R. § 1005.2(c), a request for hearing must be filed within 60
days of the date on which the notice of exclusion is received by the person to be
excluded and there is a rebuttable presumption that the date of receipt is five days
after the date of the notice.

2. Petitioner has not rebutted the presumption that she received the I.G. notice of
exclusion on December 5, 1999, five days after the “November 30, 1999” date on
the notice.

3. An ALJ is required to dismiss a hearing request that is not timely filed. 42 C.F.R.

§ 1005.2(e)(1).

4. Petitioner’s request for hearing must be dismissed.

C. Issues

The Secretary of the U.S. Department of Health and Human Services (the Secretary) has
by regulation limited my scope of review to the following issues:

— Whether Petitioner’s request for hearing was timely filed;

— Whether there is a basis for the imposition of the exclusion; and,

— Whether the length of the exclusion is unreasonable.
42 C.F.R. § 1001.2007(a)(1); 42 C.F.R. § 1005.2(c).

D. Applicable Law
Petitioner’s right to a hearing by an ALJ and judicial review of the final action of the
Secretary is provided by section 1128(f) of the Act (42 U.S.C. § 1320a-7(f)). Pursuant to
42 C.F.R. § 1005.2(c), a request for hearing must be filed within 60 days of the date on
which the notice of exclusion is received by the person to be excluded. The regulation
establishes the rebuttable presumption that the date of receipt is five days after the date of

the notice unless there is a reasonable showing to the contrary. 42 C.F.R. § 1005.2(c). A
request for hearing that is not filed timely must be dismissed. 42 C.F.R. § 1005.2(e)(1).
4

Pursuant to section 1128(a)(1) of the Act, the Secretary must exclude from participation
in Medicare and Medicaid programs any individual convicted of a criminal offense
related to the delivery of an item or service under Medicare or any state health care
program.

Section 1128(c)(3)(B) of the Act provides that an exclusion imposed under section
1128(a) of the Act shall be for a minimum period of five years. Pursuant to 42 C.F.R.
§ 1001.102(b), the period of exclusion may be extended based on the presence of
specified aggravating factors. Only if the aggravating factors justify an exclusion of
longer than five years may mitigating factors be considered as a basis for reducing the
period of exclusion to no less than five years. 42 C.F.R. § 1001.102(c).

The standard of proof is a preponderance of the evidence and there may be no collateral
attack of the conviction that is the basis for the exclusion. 42 C.F.R. §§ 1001.2007(c) and
(d). Petitioner bears the burden of proof and persuasion on any affirmative defenses or
mitigating factors and the I.G. bears the burden on all other issues. 42 C.F.R.

§§ 1005.15(b) and (c).

E. Analysis

Petitioner does not dispute that the I.G. notice of exclusion was dated November 30,
1999. Petitioner does not argue she did not receive the notice by December 5, 1999, or
rebut the presumption that arises pursuant to 42 C.F.R. § 1005.2(c), that she received the
notice by that date. There is also no question that Petitioner did not request a hearing
until she did so by letter dated May 16, 2008, obviously more than 60 days after the I.G.
notice of exclusion should have been received based upon the regulatory presumption of
receipt. Pursuant to 42 C.F.R. § 1005.2(e)(1), a request for hearing that is not timely filed
must be dismissed. The regulations grant me no discretion to waive a late-filing or to
extend the time for filing.

I have considered Petitioner’s arguments regarding why I may exercise authority and
review Petitioner’s exclusion. However, I find all of Petitioner’s arguments to be
unpersuasive and without merit. The November 30, 1999, I.G. notice of exclusion
adequately advised Petitioner of her right to request a hearing as required by 42 C.F.R.

§ 1001.2002(b)(6) and the time-limit for doing so. Petitioner points to no defect in the
notice of exclusion that prevented her from exercising her right to review in a timely
manner. Petitioner’s other alleged defects in the notice of exclusion could have been
raised before an ALJ, if the request for hearing had been timely filed. Petitioner’s
arguments regarding the settlement agreement among her, her husband, the U.S. Attorney
for the District of Arizona, and the I.G. are not subject to my review or enforcement.
Petitioner has cited no authority for me to review or enforce a settlement agreement and I
5

am aware of none. Regarding Petitioner’s request that I enjoin further exclusion of
Petitioner, I note that the Secretary has specifically provided that an ALJ has no authority
to enjoin any act of the Secretary, which I construe to include his delegee in this case. 42
C.F.R. § 1005.4(c)(4).

Petitioner failed to exercise her right to request an ALJ hearing within 60 days of her
receipt of the I.G. notice of exclusion. Petitioner offers no explanation for why she
waited more than eight years to request an ALJ hearing. Dismissal is required.

Ill. Conclusion

For the foregoing reasons, Petitioner’s request for hearing is dismissed.

/s/
Keith W. Sickendick
Administrative Law Judge

